Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2018.03.02
                                                                             15:05:03 -06'00'




                     Manago v. County of Cook, 2017 IL 121078




Caption in Supreme   AKEEM MANAGO, a Deceased Minor, By and Through April
Court:               Pritchett, Mother and Next Friend, Appellee, v. THE COUNTY OF
                     COOK, Appellant.



Docket No.           121078



Filed                September 21, 2017



Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Thomas L. Hogan, Judge, presiding.



Judgment             Reversed and remanded.


Counsel on           Kimberly M. Foxx, State’s Attorney, of Chicago (Chaka M. Patterson,
Appeal               Donald J. Pechous, Paul A. Castiglione, James Beligratis, and
                     Sisavanh B. Baker, Assistant State’s Attorneys, of counsel), for
                     appellant.

                     Mark Rouleau, of Rockford, and Robert Montgomery, of Munster,
                     Indiana, for appellee.

                     Richard R. King, Robert John Kane, and Sherri DeVito, all of
                     Chicago, for amicus curiae Illinois State Medical Society.
                                Kara L. Jones, of Feirich Mager Green Ryan, and Patrick Brewster,
                                both of Carbondale, for amicus curiae Southern Illinois Hospital
                                Services.



     Justices                   JUSTICE KILBRIDE delivered the judgment of the court, with
                                opinion.
                                Chief Justice Karmeier and Justices Freeman, Thomas, Garman,
                                Burke, and Theis concurred in the judgment and opinion.



                                                   OPINION

¶1         The minor plaintiff in this case was injured while riding on the roof of an elevator owned
       by the Chicago Housing Authority. The public hospital that treated the minor obtained a health
       care lien on any damage recovery pursuant to the Health Care Services Lien Act (Lien Act)
       (770 ILCS 23/1 et seq. (West 2012)). On the minor’s motion, the trial court extinguished the
       hospital’s lien. Cook County appealed on behalf of the hospital. The appellate court ultimately
       affirmed the trial court’s ruling, and Cook County (the County) filed the instant appeal. After
       applying our rules of statutory construction and examining the Lien Act in light of the Rights
       of Married Persons Act (Family Expense Act) (750 ILCS 65/15 (West 2012)), we reverse the
       judgment of the appellate court.

¶2                                          I. BACKGROUND
¶3         Akeem Manago was 12 years old when he was treated at John H. Stroger, Jr., Hospital of
       Cook County in 2005 for injuries sustained while he was “elevator surfing” on the roof of an
       elevator owned and operated by the Chicago Housing Authority. Through his mother and next
       friend, April Pritchett, the minor filed a negligence claim in the Cook County circuit court
       against the Chicago Housing Authority, H.J. Russell & Company, and A.N.B. Elevator
       Services, Inc. The complaint that appears to have been litigated and is currently before this
       court, however, is the minor’s second amended complaint. That complaint sought damages for
       the minor’s personal injuries and included an allegation that his mother had “expended and
       incurred obligations for medical expenses and care and will in the future expend and incur such
       further obligations” but did not include a claim for those expenses. During the pendency of the
       case, the minor turned 18, and the court granted the defendants’ motion to amend the case
       caption to show the plaintiffs as “Akeem Manago and April Pritchett.” No changes were made
       to the second amended complaint, however.1 The County filed a notice of lien pursuant to the

           1
             The plaintiffs’ failure to modify the complaint is but one of the numerous procedural anomalies
       present in this case, as noted in the appellate court decision. 2016 IL App (1st) 121365. The record on
       appeal is also far from complete. Our review of the portion of the record that was filed reveals a number
       of other procedural eccentricities. For example, no record exists of any hearing on the hospital’s lien
       filing, although the minor objected to that filing. The transcript of that hearing, if any, is likely

                                                       -2-
     Lien Act (770 ILCS 23/1 et seq. (West 2012)) in 2009 on behalf of the hospital for the minor’s
     unpaid medical bills, totaling $79,572.53.
¶4        Following a bench trial in 2011, the trial court declined to award any medical expenses,
     citing Pritchett’s failure to prove she was obliged to pay the hospital bill. The plaintiff was
     awarded $400,000: $250,000 for scarring, $75,000 for pain and suffering, and $75,000 for loss
     of normal life. His award was reduced to $250,000 after he was found 50% liable. Later, the
     trial court corrected its arithmetic error, making the final award $200,000. After trial, the trial
     court granted the plaintiff’s motion to strike, dismiss, and extinguish the hospital’s lien, and the
     County filed a timely notice of appeal from that ruling. The plaintiff did not, however, appeal
     the trial court’s failure to award damages for his medical expenses or file a timely appellate
     brief before the appellate court’s initial judgment was entered in the County’s appeal
     (Manago I).
¶5        In Manago I, a majority of the appellate court found the cases cited by the plaintiff in the
     circuit court were inapposite because they either rejected insurers’ subrogation liens against
     minors or merely held parents liable for their children’s medical expenses under section 15 of
     the Family Expense Act (750 ILCS 65/15 (West 2012)). Instead, the majority decided to
     reinstate the hospital’s lien and remand for further proceedings based on In re Estate of
     Cooper, 125 Ill. 2d 363 (1988), and In re Estate of Enloe, 109 Ill. App. 3d 1089 (1982). Justice
     Gordon filed a dissent arguing that the opinion conflicted with established Illinois case law and
     public policy.
¶6        The plaintiff filed a motion for reconsideration and, for the first time, submitted written
     briefs.2 The appellate court granted the motion, set a supplemental briefing schedule, and
     heard oral argument. Later, the court withdrew its prior opinion and reversed course in
     Manago II (2016 IL App (1st) 121365), affirming the trial court’s decision to strike, dismiss,
     and extinguish the hospital’s statutory lien. The majority concluded the lien was invalid
     because (1) Pritchett did not assign her cause of action for medical expenses to her son even
     though, pursuant to the Family Expense Act, that action belonged solely to the minor’s parents,
     and (2) under the Lien Act, liens may attach only to recoveries for medical expenses, and here
     no medical expenses were awarded. The opinion also noted the “tension” between the Lien Act
     and the Family Expense Act because, despite sharing the common purpose of protecting
     creditors, they offered widely differing remedies. 2016 IL App (1st) 121365, ¶ 37. The
     appellate court also distinguished Enloe, a case it relied on in Manago I, and instead applied
     case law it had previously rejected. 2016 IL App (1st) 121365, ¶¶ 33-37, 47.
¶7        Justice Gordon filed a special concurrence that acknowledged a conflict between the
     majority’s reading of the Lien Act and its plain statutory language. 2016 IL App (1st) 121365,
     ¶¶ 54-60 (Gordon, J., specially concurring). Justice Lampkin dissented, arguing that both the
     breadth of the legislature’s plain and unambiguous language and the absence of any express
     limitation in the Lien Act in cases involving minors necessarily lead to the conclusion that the

     contained in one of the three transcript volumes not before this court. Fortunately, we need not address
     any of those matters further because they are not included in the parties’ arguments and do not appear to
     alter our analysis of the issues directly raised in this appeal.
          2
            On January 27, 2015, the appellate court granted Pritchett’s “motion to suggest the death of” her
     son due to causes unrelated to this case and to appoint her special administrator of his estate for
     purposes of this appeal.

                                                     -3-
       Lien Act and the Family Expense Act provided alternative, not conflicting, remedies to
       hospitals seeking reimbursement for unpaid medical expenses. 2016 IL App (1st) 121365,
       ¶¶ 70-74 (Lampkin, J., dissenting).
¶8          This court allowed the County’s petition for leave to appeal on behalf of the hospital
       pursuant to Illinois Supreme Court Rule 315(a) (eff. Jan. 1, 2015) and permitted Southern
       Illinois Hospital Services and the Illinois State Medical Society to file amicus curiae briefs in
       support of the County (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)).

¶9                                             II. ANALYSIS
¶ 10       The disposition of this appeal hinges on our construction of the Lien Act (770 ILCS 23/1
       et seq. (West 2012)) in light of the Family Expense Act (750 ILCS 65/15 (West 2012)).
       Because the construction of a statute presents a question of law, we review the underlying
       judgment de novo. In construing a statute, our goal is to effectuate the intent of the legislature,
       with the plain and unambiguous language enacted providing the most reliable indicator of that
       intent. Whenever possible, courts must enforce clear and unambiguous statutory language as
       written, without reading in unstated exceptions, conditions, or limitations. People ex rel.
       Glasgow v. Carlson, 2016 IL 120544, ¶¶ 16-17. Before we construe the statutes at issue here,
       however, we first consider a claim that is referenced throughout the plaintiff’s argument.
¶ 11       The plaintiff asserts that this court must consider the “competing and conflicting public
       policies involved in the resolution of this case.” The essence of his contention is the alleged
       unfairness of subjecting a minor’s tort recovery to a health care provider’s lien for the minor’s
       medical expenses even though the minor is barred from obtaining those damages from the
       tortfeasor. He also contends that allowing the lien in this case would undermine courts’ duties
       to protect the interests of minors and to provide full and fair compensation for tortious injuries.
       An examination of the merits of those arguments requires us to identify and weigh the public
       policies behind both the Lien Act and the Family Expense Act.
¶ 12       We have long recognized that the Lien Act was enacted “to promote the health, safety,
       comfort, or well-being of the community” by providing medical care for the poor, thus
       reducing the financial burden on hospitals treating accident victims unable to pay for their own
       care and treatment. In re Estate of Cooper, 125 Ill. 2d at 368-69. In contrast, the Family
       Expense Act codifies the common-law rule making parents liable for the expenses of their
       minor children. Clark v. Children’s Memorial Hospital, 2011 IL 108656, ¶ 51. Although, as
       the plaintiff contends, both statutes undoubtedly inure to the benefit of creditors, their
       underlying public policy objectives are plainly quite distinct.
¶ 13       The legislative concerns that led to the enactment of the Lien Act and the Family Expenses
       Act are long-standing and diverse. This court is not tasked with evaluating and setting public
       policy, however (Clark, 2011 IL 108656, ¶ 79); that job is reserved for our duly elected
       legislature (Blumenthal v. Brewer, 2016 IL 118781, ¶ 80). Indeed, we lack any objective
       standards or procedures to assist us in weighing the relative merits of such widely divergent
       public policy interests. The legislature alone possesses the necessary investigative and
       fact-finding abilities. Blumenthal, 2016 IL 118781, ¶ 77.
¶ 14       Our duty in this case is properly limited to determining the intent of the legislature based on
       the plain and unambiguous statutory language and construing the relevant statutes consistent
       with that intent. Carlson, 2016 IL 120544, ¶ 17. If we do not adhere to that limitation, we

                                                    -4-
               “ ‘run[ ] the risk of implementing [our] own notions of optimal public policy and
               effectively becoming a legislature. Interpreting legislation to mean something other
               than what it clearly says is a measure of last resort, to avoid “great injustice” or an
               outcome that could be characterized, without exaggeration, as an absurdity and an utter
               frustration of the apparent purpose of the legislation.’ ” Illinois State Treasurer v.
               Illinois Workers’ Compensation Comm’n, 2015 IL 117418, ¶ 39 (quoting Dusthimer v.
               Board of Trustees of the University of Illinois, 368 Ill. App. 3d 159, 168-69 (2006)).
       Applying the plain and unambiguous statutory language here neither creates a great injustice or
       clear absurdity nor utterly frustrates the legislature’s intent. Therefore, we decline the
       invitation to look outside the plain and unambiguous statutory language to weigh the merits of
       the allegedly competing public policy interests underlying the Lien Act and the Family
       Expense Act. Instead, we will construe the statutory provisions at issue by strictly adhering to
       our well-established rules of construction.3
¶ 15       In relevant part, section 10 of the Lien Act provides that
                    “(a) [e]very *** health care provider that renders any service in the treatment, care,
               or maintenance of an injured person *** shall have a lien upon all claims and causes of
               action of the injured person for the amount of the *** health care provider’s reasonable
               charges up to the date of payment of damages to the injured person. The total amount of
               all liens under this Act, however, shall not exceed 40% of the verdict, judgment, award,
               settlement, or compromise secured by or on behalf of the injured person on his or her
               claim or right of action.
                    ***
                    (c) *** The statutory limitations under this Section may be waived or otherwise
               reduced only by the lienholder. No individual licensed category of health care
               professional *** or health care provider ***, however, may receive more than
               one-third of the verdict, judgment, award, settlement, or compromise secured by or on
               behalf of the injured person on his or her claim or right of action. If the total amount of
               all liens under this Act meets or exceeds 40% of the verdict, judgment, award,
               settlement, or compromise, then:
                         (1) all the liens of health care professionals shall not exceed 20% of the verdict,
                    judgment, award, settlement, or compromise; and
                         (2) all the liens of health care providers shall not exceed 20% of the verdict,
                    judgment, award, settlement, or compromise;
               ***
                    If the total amount of all liens under this Act meets or exceeds 40% of the verdict,
               judgment, award, settlement, or compromise, the total amount of all the liens *** under
               the Attorneys Lien Act shall not exceed 30% of the verdict, judgment, award,
               settlement, or compromise.” 770 ILCS 23/10 (West 2012).
       Section 20 of the Lien Act states:


           3
            If, however, our construction of the relevant statutory language does not comport with the
       legislature’s original intent, we encourage it to use its policy-making authority to consider an
       amendment to the Lien Act.

                                                     -5-
               “The lien of a *** health care provider under this Act shall, from and after the time of
               the service of the lien notice, attach to any verdict, judgment, award, settlement, or
               compromise secured by or on behalf of the injured person. If the verdict, judgment,
               award, settlement, or compromise is to be paid over time by means of an annuity or
               otherwise, any lien under this Act shall be satisfied *** before the establishment of the
               annuity or other extended payment mechanism.” 770 ILCS 23/20 (West 2012).
       Finally, the relevant portion of the Family Expense Act provides that
               “[t]he expenses of the family and of the education of the children shall be chargeable
               upon the property of both husband and wife, or of either of them, in favor of creditors
               therefor, and in relation thereto they may be sued jointly or separately.” 750 ILCS
               65/15(a)(1) (West 2012).
¶ 16       In Manago II, the appellate court examined the interaction between the Lien Act and the
       Family Expense Act. Because the obligation to pay medical expenses pursuant to the Family
       Expense Act is imposed only on an injured minor’s parent, the court interpreted the Lien Act’s
       use of the term “injured person” to refer to either the injured minor or the child’s parent. 2016
IL App (1st) 121365, ¶ 37. Without the assignment of a parent’s cause of action for medical
       expenses, an injured minor’s damage award could not be subject to a health care lien. 2016 IL
       App (1st) 121365, ¶ 51. The appellate court also concluded that a health care lien applies only
       to recoveries for medical expenses because it attaches to “ ‘all claims and causes of action of
       the injured person’ ” only “ ‘for the amount of the *** health care provider’s reasonable
       charges up to the date of payment of damages to the injured person.’ ” 2016 IL App (1st)
121365, ¶ 48 (quoting 770 ILCS 23/10(a) (West 2004)). Because no medical expenses were
       awarded here, the court held that “there can be no lien.” 2016 IL App (1st) 121365, ¶ 48. The
       plaintiff reiterates those arguments before this court.
¶ 17       The County counters that the appellate court’s attempt to harmonize the Lien Act and the
       Family Expense Act violates our rules of statutory construction by improperly adding
       conditions and exceptions to the Lien Act’s clear and unambiguous terms and relies on
       irrelevant case law. We agree.
¶ 18       The Lien Act states that a hospital “shall have a lien upon all claims and causes of action of
       the injured person” and that the lien “shall *** attach to any verdict, judgment, award,
       settlement, or compromise secured by or on behalf of the injured person.” (Emphases added.)
       770 ILCS 23/10(a), 20 (West 2012). The language used is plain, unambiguous, and expansive.
       Contrary to the appellate court’s conclusion, the age of the injured person is not a factor in
       determining whether a lien attaches. Instead, the statute creates “a type of property interest in
       any assets constituting the [plaintiff’s] recovery, because a lien is a property interest.”
       (Emphasis added.) In re Estate of Cooper, 125 Ill. 2d at 369.
¶ 19       The pool of resources subject to attachment is, in turn, broadly and repeatedly defined to
       include any “verdict, judgment, award, settlement, or compromise secured by or on the behalf
       of the injured person.” 770 ILCS 23/10, 20 (West 2012). Indeed, “every time the legislature
       sets forth a percentage limitation in section 10, it refers back to and requires the calculation be
       based on the ‘verdict, judgment, award, settlement or compromise.’ No mention is made of a
       deduction of any kind.” McVey v. M.L.K. Enterprises, LLC, 2015 IL 118143, ¶ 14 (quoting 770
       ILCS 23/10(c) (West 2012)). The limitations added by the appellate court clearly conflict with
       the plain statutory language enacted.


                                                    -6-
¶ 20        This is not the first time we have refused to read limiting language into the Lien Act. In
       McVey, the trial court did not deduct an injured plaintiff’s attorney fees and costs before
       calculating the hospital’s lien after analyzing the plain language of the Lien Act and this
       court’s decision in Wendling v. Southern Illinois Hospital Services, 242 Ill. 2d 261 (2011). The
       appellate court reversed, relying on prior appellate case law holding that, to ensure the plaintiff
       received the mandated 30% of the final judgment, the health care lien applied only to the net
       sum after deducting attorney fees and costs. McVey, 2015 IL 118143, ¶¶ 6-7.
¶ 21        After closely examining the plain language of the Lien Act, this court reversed the
       appellate judgment, concluding that “no express language in section 10 *** would allow the
       calculation of a health care lien to be based upon the total ‘verdict, judgment, award, settlement
       or compromise’ less attorney fees and costs.” McVey, 2015 IL 118143, ¶ 14. Without any
       statutory basis for a preliminary deduction, we rejected the appellate court’s decision to read an
       unexpressed limitation into the Lien Act’s unambiguous language. McVey, 2015 IL 118143,
       ¶ 19.
¶ 22        Just as the Lien Act does not hint at any preliminary deduction for attorney fees and costs,
       it also does not suggest that the “verdict, judgment, award, settlement, or compromise”
       belonging to a minor cannot be subject to attachment. Similarly, it does not condition the
       availability of a lien on an award of medical expenses. The plaintiff cites no evidence
       suggesting that the omission of either condition was mere legislative oversight. If the
       legislature intended to create either restriction, it could have readily done so. The inclusion of a
       provision making the lienholder the only entity able to “waive[ ] or otherwise reduce[ ]” the
       statute’s express limitations further refutes any claim that the legislature intended to create
       additional limitations on the application of the lien. 770 ILCS 23/10(c) (West 2012); see also
       McVey, 2015 IL 118143, ¶ 14 (noting that “[t]he [Lien] Act further provides that ‘[t]he
       statutory limitations under this Section may be waived or otherwise reduced only by the
       lienholder,’ which did not occur here” (emphasis in original) (quoting 770 ILCS 23/10(c)
       (West 2012))).
¶ 23        Consistent with our analysis in McVey, we conclude the plain and unambiguous language
       of the Lien Act controls the outcome of this appeal. Nothing in that language precludes a lien
       from attaching to a damage award recovered by or on behalf of an injured minor or limits the
       lien’s potential funding sources to sums earmarked for medical expenses.
¶ 24        In reaching the contrary conclusion in Manago II, the appellate court erred by adding new
       conditions and limitations to the Lien Act’s plain and unambiguous language in its attempt to
       harmonize the two statutes. Nothing in the statutes, however, requires the introduction of new
       terms to read them “in harmony.” See 2016 IL App (1st) 121365, ¶ 39 (stating “[h]ere, we look
       at the [Lien] Act and the family expenses statute in harmony so that the goal of the legislature
       can be accomplished”). Contrary to the appellate court’s conclusion, the terms of the two
       statutes do not conflict. The plain statutory language of each may be applied independently to
       effectuate the clear intent of the legislature. The addition of new conditions to create
       consistency is both unwise and unnecessary because the statutes were never inconsistent.
¶ 25        Nonetheless, the plaintiff contends a health care lien cannot attach to a minor’s tort
       recovery in the absence of an assignment of the parent’s cause of action for medical expenses
       owed under the Family Expense Act because the obligation to pay a child’s medical expenses
       belongs solely to the parent. In support, he cites the decisions in Graul v. Adrian, 32 Ill. 2d 345,


                                                    -7-
       347 (1965), Bibby v. Meyer, 60 Ill. App. 2d 156, 163 (1965), and Kennedy v. Kiss, 89 Ill. App.
3d 890, 894 (1980). The plaintiff’s reliance on those decisions is misplaced, however, as a brief
       examination of each of those cases shows.
¶ 26        In Graul, a father filed a two-count complaint, seeking damages for his son’s wrongful
       death as the administrator of his son’s estate in one count and recovery for his son’s associated
       medical and funeral expenses in the father’s individual capacity in the other. The father
       appealed the dismissal of his individual cause of action, and the appellate court reversed and
       reinstated that count. The defendant appealed to this court, where “[t]he sole question
       presented *** [was] whether a parent may recover, in a separate action, medical and funeral
       expenses incurred by him for a child whose death occurs as the result of the wrongful act of a
       third party.” Graul, 32 Ill. 2d at 346. In affirming the appellate court’s reinstatement of the
       father’s individual cause of action, we relied on language in the Family Expense Act making
       parents liable for the medical and funeral expenses of their minor children. We concluded that
       reinstating the father’s count for those expenses was consistent with the fundamental
       negligence principle that tortfeasors should bear the burden of paying any damages caused by
       their negligent acts. Graul, 32 Ill. 2d at 347-48.
¶ 27        The appellate court decided Bibby shortly after our decision in Graul. In Bibby, the minor
       plaintiff was injured when his mother’s car was struck by the defendant’s car. In a settlement
       agreement, both the minor and his mother released the defendant from all liability. While that
       settlement was pending approval in the probate court, however, the minor filed a separate tort
       complaint. In that complaint, he attempted to plead and prove the medical expenses incurred
       due to his injuries. Because the defendant did not contest the plaintiff’s right to seek a recovery
       for his injuries, the trial court addressed the merits of the minor’s medical expense claim. The
       trial court found that the claim rightfully belonged to the minor’s mother and refused to admit
       the minor’s medical expense evidence because the mother’s release bound the minor as well.
       The minor appealed. Bibby, 60 Ill. App. 2d at 157-58. Relying on Graul, the appellate court
       affirmed, barring the minor from attempting to show his medical expenses because that claim
       belonged exclusively to his mother and she had already released the defendant from all
       liability. Bibby, 60 Ill. App. 2d at 163.
¶ 28        More recently, the minor in Kennedy recovered damages for medical expenses resulting
       from injuries suffered when she was struck by the defendant’s car while crossing a busy
       highway alone. On appeal, the defendant argued that the child needed to allege and prove her
       parents’ lack of contributory negligence because they had assigned their right to recover for
       her medical expenses to her. Kennedy, 89 Ill. App. 3d at 891-92, 894. Noting that a parent’s
       right to recover a minor child’s medical expenses is based on the parent’s payment obligation,
       the appellate court agreed with the defendant. Reversing and remanding the cause of action for
       a new trial, the court explained that a minor who has been assigned a parent’s cause of action
       remains subject to any defense that could have been raised against the parent, including
       contributory negligence. Kennedy, 89 Ill. App. 3d at 894-95 (citing Bibby, 60 Ill. App. 2d 156).
¶ 29        After reviewing the decisions in Graul, Bibby, and Kennedy, we conclude that those factual
       scenarios and legal questions are unlike the ones currently before us. Graul held that a parent
       could seek recovery for a deceased child’s medical and funeral expenses based on the parental
       liability created in the Family Expense Act. Here, however, that fundamental proposition is not
       at issue. Although it is undoubtedly true that, absent an assignment of rights, parents have the


                                                    -8-
       exclusive right to seek recovery from a tortfeasor for their minor children’s medical expenses,
       that conclusion does not affect the critical question here: whether, in the absence of a parental
       assignment, a statutory health care lien may attach to a minor’s tort recovery where that
       recovery does not explicitly include expenses for the minor’s medical care and treatment.
¶ 30       The decisions in Bibby and Kennedy shed light on a question that grew out of our analysis
       in Graul: how does a parent’s assignment of the exclusive right to seek recovery for medical
       expenses impact the child’s original tort action? Those decisions stand for the unsurprising
       proposition that if an assignment of rights has been made, the minor-assignee steps into the
       shoes of the parent-assignor, thereby becoming subject to the same limitations and conditions
       that the parent would have faced. Here, however, no assignment of rights was ever made, and
       the legal issue addresses the propriety of a third party’s claim on the minor’s postjudgment
       recovery, not the underlying tort action. Graul, Bibby, and Kennedy fail to provide us with any
       additional guidance in construing the interplay between the Lien Act and the Family Expense
       Act in this case.
¶ 31       The plaintiff also raises several subrogation lien cases cited by the appellate court in
       Manago II. Those cases relied on Graul to bar the enforcement of an insurer’s subrogation lien
       against the recovery obtained by a minor’s estate. 2016 IL App (1st) 121365, ¶ 35 (citing
       Estate of Aimone v. State of Illinois Health Benefit Plan/Equicor, 248 Ill. App. 3d 882, 883-84
       (1993), Kelleher v. Hood, 238 Ill. App. 3d 842, 849 (1992), In re Estate of Hammond, 141 Ill.
       App. 3d 963, 965 (1986), and Estate of Woodring v. Liberty Mutual Fire Insurance Co., 71 Ill.
       App. 3d 158, 160 (1979)). Before this court, the plaintiff asserts that “the underpinnings of
       those cases *** was the rule that minors are not liable for their medical bills ***. That basic
       premise exists regardless of the fact scenario in which it is applied, and that premise is
       dispositive here.” We disagree with the ultimate conclusion drawn by the plaintiff for the same
       reason we decline to apply that rationale from Graul, Bibby, and Kennedy. We also note that
       the outcome in subrogation cases necessarily depends on the wording of the specific
       contractual provisions at issue, while the language of the Lien Act is unwavering and differs
       significantly from those types of provisions. In fact, one of the cases cited by the plaintiff
       (Enloe, 109 Ill. App. 3d 1089) distinguished subrogation cases from a Lien Act case for that
       very reason. Aimone, 248 Ill. App. 3d at 884.
¶ 32       In Enloe, a newborn was hospitalized for injuries she sustained as a passenger in a pickup
       truck that rolled over. While her father sought approval of the minor’s settlement agreement
       with the owner of the truck, the treating hospital requested a lien under the Lien Act. The trial
       court approved the settlement but declined to consider the lien’s validity. Enloe, 109 Ill. App.
3d at 1090. On appeal, the minor argued that the lien could not be applied to her recovery
       because, under the Family Expense Act, her parents were solely responsible for paying her
       medical expenses. The appellate court rejected that argument and concluded instead that the
       Lien Act and the Family Expense Act offered alternative remedies for creditors. The court
       explained that if the Family Expense Act were intended to be a creditor’s only remedy, then it
       would have expressly stated that the minor’s expenses “shall be charged” to the parents rather
       than making them merely “chargeable” to the parents. Enloe, 109 Ill. App. 3d at 1091-92.
¶ 33       Because it is consistent with our well-established rules of statutory construction, we agree
       with the appellate court’s conclusion in Enloe. As that decision correctly recognized, there is
       no inherent conflict between the application of the Family Expense Act and the Lien Act. The


                                                   -9-
       two statutes can easily coexist simply by adhering to the plain meaning of the unambiguous
       language enacted by the legislature. Giving the statutes their plain and ordinary meaning,
       creditors may seek a remedy under either or both statutes in the appropriate case. None of the
       cases cited by the plaintiff or the appellate court undermine our decision to rely on our
       established rules of statutory construction here. Without clear evidence of a contrary
       legislative intent, we are precluded from adding unstated exceptions, conditions, or limitations
       to the language of a statute. The plain statutory language enacted by the legislature remains the
       best indicator of legislative intent. Carlson, 2016 IL 120544, ¶¶ 16-17. By straying from those
       basic rules of statutory construction, the appellate court erred in Manago II. Here, nothing in
       the Lien Act’s broad language suggests that its application is limited by either the age of the
       injured plaintiff or the Family Expense Act’s parental liability provision.

¶ 34                                         III. CONCLUSION
¶ 35       Applying our established rules of statutory construction to construe the statutes at issue, we
       hold that John H. Stroger, Jr., Hospital was entitled to a health care lien in this case, pursuant to
       the Lien Act. We reverse the judgments of the circuit and appellate courts and remand the
       cause to the trial court for further proceedings.

¶ 36       Reversed and remanded.




                                                    - 10 -